          Case 4:20-cv-02180-JST Document 18 Filed 04/08/20 Page 1 of 2




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
     Fax: (415) 979-0511
 5
 6   John W. Dillon (SBN 296788)
     jdillon@gdandb.com
 7   GATZKE DILLON & BALLANCE LLP
     2762 Gateway Road
 8   Carlsbad, California 92009
     Phone: (760) 431-9501
 9
     Fax: (760) 431-9512
10
     Adam Kraut, Esq. (admitted pro hac vice)
11   akraut@fpclaw.org
     FIREARMS POLICY COALITION
12
     1215 K Street, 17th Floor
13   Sacramento, CA 95814
     (916) 476-2342
14
     Attorneys for Plaintiffs
15
16
                                    UNITED STATES DISTRICT COURT
17
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
     JANICE ALTMAN, an individual, et al.,                      Case No. 4:20-cv-02180
19
20                          Plaintiffs,                         NOTICE OF WITHDRAWAL OF
                                                                COUNSEL
21          vs.

22   COUNTY OF SANTA CLARA,
     CALIFORNIA, et al.
23
24                              Defendants.

25
26
27
28



                                                        –1–
                                NOTICE OF WITHDRAWAL OF COUNSEL (CASE NO. 5:20-cv-02180)
          Case 4:20-cv-02180-JST Document 18 Filed 04/08/20 Page 2 of 2




 1   PLEASE TAKE NOTICE, on April 8, 2020, John W. Dillon, counsel for Plaintiffs Janice
 2   Altman et al., hereby requests that this Court permit his removal as one of the counsel of record
 3
     for Plaintiffs. Plaintiff have and will continue to have representation in this matter. Withdrawal
 4
     will not result in any prejudice to Plaintiffs or delay in this case. With this notice, the
 5
 6   undersigned counsel requests that he be removed from the docket.

 7                                                                            Respectfully submitted,

 8                                                                             /s/ John W. Dillon
                                                                              ________________________
                                                                              John W. Dillon
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      –2–
                              NOTICE OF WITHDRAWAL OF COUNSEL (CASE NO. 5:20-cv-02180)
